DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9, 12, and 13 in the reply filed on 10/26/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 7, 8, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeng et al. (US pub 20200091029).
	With respect to claim 1, Jeng et al. teach a semiconductor package, comprising (see figs. 1-4, particularly fig. 1I and associated text): 
a substrate 180; 
an upper conductive pattern (lateral metal under 104 in the middle, connecting to 106) and a redistribution layer (lateral metal under 104 on right or left, connecting to 106) on a first surface of the substrate; 
semiconductor chip 120 spaced apart from the first surface of the substrate, the semiconductor chip facing the first surface of the substrate; 
a conductive bump 126 bonding between the semiconductor chip and the upper conductive pattern, the conductive bump electrically connecting the semiconductor chip and the upper conductive pattern; and 
an upper passivation layer 104 on the redistribution layer, a portion of the upper passivation layer facing an edge of a lower surface of the semiconductor chip.  
With respect to claim 2, Jeng et al. teach the redistribution layer includes: a first portion facing the lower surface of the semiconductor chip; and a second portion not facing the semiconductor chip, the first portion and the second portion of the redistribution layer being in contact with each other.  
With respect to claim 3, Jeng et al. teach the upper passivation layer covers a part of the first portion of the redistribution layer.  
With respect to claim 4, Jeng et al. teach the upper passivation layer includes a photosensitive solder resist layer. See para 0017.
With respect to claim 7, Jeng et al. teach a lower passivation layer (layer right under 104) extending conformally on the first surface of the substrate, a sidewall of the upper conductive pattern, and a sidewall and an upper surface of the redistribution layer, the lower passivation layer having a first thickness less than a second thickness of the upper passivation layer.  
With respect to claim 8, Jeng et al. teach the lower passivation layer includes silicon oxide, silicon nitride, or silicon oxynitride. See para 0017.
With respect to claim 12, Jeng et al. teach a lower insulation layer 148 filling a gap between the semiconductor chip and the first surface of the substrate, the lower insulation layer contacting an upper surface of the upper passivation layer.  
	With respect to claim 13, Jeng et al. teach the lower insulation layer includes a non-conductive film or an underfill resin.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al. (US pub 20200091029).
With respect to claim 5, Jeng et al. fail to teach the range for the thickness of upper passivation layer.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the thickness of upper passivation layer through routine experimentation and optimization to obtain optimal or desired device performance because   there is no evidence indicating that claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 6, Jeng et al. fail to teach the range for the width of an overlap region between the upper passivation layer and the lower surface of the semiconductor chip.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the width of the overlap region through routine experimentation and optimization to obtain optimal or desired device performance because   there is no evidence indicating that claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 9, Jeng et al. fail to teach the range for the thickness of lower passivation layer.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the thickness of lower passivation layer through routine experimentation and optimization to obtain optimal or desired device performance because   there is no evidence indicating that claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814